Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Latasha Lorraine Askins appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of the Appellees on Askins’ claims of retaliation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Askins v. Belissary, No. 4:12-cv-01856-RBH, 2014 WL 507279 (D.S.C. Feb. 6, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.